department of the treasury internal_revenue_service washington d c date cc ebeo uilc number release date internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel employee_benefits and exempt_organizations patricia m mcdermott subject this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend parent x u s sub foreign sub fc m r s t v facility issues whether the separate existence of foreign sub should be respected whether income received by foreign sub from u s sub under the t subcontract constitutes foreign_base_company_services_income whether any of the income received by foreign sub from u s sub under the t subcontract will be excluded from foreign sub’s subpart_f_income on account of it qualifying as u s source effectively_connected_income whether sec_482 requires a reallocation of income from foreign sub to u s sub what legal theories are relevant in determining whether a united_states_corporation is liable for the taxes imposed under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa with respect to united_states nationals performing services for a foreign_subsidiary conclusions the separate taxable existence of foreign sub must be recognized in this case income received by foreign sub in the year t and the year v under the t subcontract qualifies as foreign_base_company_services_income and thus must be reported by foreign sub ‘s sole united_states_shareholder u s sub on u s sub’s t and v income_tax returns it appears that most or all of foreign sub’s income is attributable to services performed by its employees and the dual employment employees at facility in fc and thus is foreign_source_income however to the extent that any of foreign sub’s income is attributable to services performed by its employees or those of u s sub or x acting on its behalf in the united_states such income will qualify as u s source income and may be effectively connected with a united_states trade_or_business if it is determined that the u s citizens who are performing the services required under the t subcontract are in substance employees of u s sub and not foreign sub sec_482 may require a reallocation of foreign sub’s income that is attributable to these persons to u s sub determination of liability of a united_states_corporation could depend on the application of the common_law rules in determining which entity is the common_law employer and whether sec_530 of the revenue act of provides relief to the united_states_corporation facts parent is a united_states_corporation that owns all of the stock of another corporation x which in turn owns all the stock of another corporation u s sub x and u s sub are both engaged in the business of providing support services to u s government facilities however unlike x which provides these services primarily to u s government facilities located in the united_states u s sub provides these services solely to u s government facilities located on foreign soil on date r u s sub established a wholly-owned subsidiary foreign sub which was incorporated in m outside the united_states x has explained that u s sub formed foreign sub to provide foreign individuals to staff and perform services pursuant to contracts entered into by u s sub this arrangement was necessary according to x to make u s sub more competitive by eliminating costs attributable to employment_taxes with respect to those persons that in the absence of foreign sub’s services u s sub would have employed to carry out its obligations under its various contracts on date s u s sub entered into a contract the t contract with the u s government to provide services at facility in fc during the years at issue at a later date u s sub entered into a contract with foreign sub the t subcontract to furnish individuals to perform the maintenance services required under the t contract it appears that these services were performed by two groups of unlike domestic corporations foreign_corporations that employ citizens of the united_states generally are not required to pay the taxes imposed under the federal_insurance_contributions_act fica and federal_unemployment_tax_act futa with respect to services of such employees performed outside the united_states 2we are assuming that at all times after the t subcontract was signed u s sub remained fully obligated and was paid_by the u s government for the performance of the services that were the subject of the t subcontract we are also assuming that during the years at issue foreign sub’s only contract to perform services was the t personnel located in fc individuals who were treated as employees of foreign sub referred to as foreign sub’s employees and individuals who were treated as employees of both foreign sub and u s sub referred to as dual employment employees many employees had been treated as employees of u s sub but then were transferred to fc and treated as employees of foreign sub according to x the dual employment employees included at least three lower-level personnel who directly supervised the daily activities of foreign sub’s employees further the revenue_agent report indicates that some employees of x were empowered with the right to direct control hire and fire all of foreign sub’s employees employees whether foreign sub’s employees or dual employment employees who were u s citizens were compensated for their services in the form of two payments a salary and a foreign area living allowance fala these persons received their fala in local currency drawn on foreign sub’s local bank account with a bank located in fc in receiving their salary however they had two options they could receive a check in fc in u s dollars drawn on foreign sub’s account with a bank located in the united_states alternatively they could have their salaries deposited directly into their personal u s bank accounts in u s dollars in the case of any employee who selected the latter option foreign sub requested x or u s sub to make such payment since the bank located in fc was unable to provide this service for foreign sub according to x in each case in which x or u s sub compensated an employee on foreign sub’s behalf it was reimbursed via bookkeeping entries among the corporate family’s internal accounts employees who were not u s citizens were compensated for their services by foreign sub in local currency drawn on foreign sub’s local bank account with a bank located in fc a question has arisen as to whether foreign sub’s employees or the dual employment employees who were u s citizens should be treated solely as u s sub’s or x’s employees a determination that such persons were employees solely of u s sub or x will result in u s sub or x becoming subject_to an additional employment_tax liability subcontract law and analysi sec_1 whether the separate existence of foreign sub should be respected the test of whether a corporation will be recognized as a taxable entity was first enunciated in 319_us_436 there the supreme court held that a corporation will remain a separate taxable entity so long as it is established for the purpose of carrying on business activity or following its establishment it actually carries on real business activity these alternative requirements of business_purpose or business activity have been followed in numerous cases see generally 81_tc_520 fn citing cases applying moline properties’ alternative tests only if neither of these requirements are shown will a court agree that the separate existence of the corporate entity should be disregarded see eg 35_tc_1102 corporations used in the acquisition development and sale of land were disregarded since their formation lacked any real business_purpose and they had no offices employees and income-producing assets aff’d 323_f2d_316 9th cir the hospital corporation case is instructive on this issue there a domestic_corporation had established a separate cayman islands subsidiary to manage a hospital in saudi arabia in order to facilitate assigning responsibility for the success of the project and to keep a separate_accounting of the project’s profits according to the court such a decision reflected valid business considerations t c pincite moreover the court found that following its formation the cayman islands subsidiary engaged in substantive business activity by issuing stock electing officers and directors holding regular meetings of the shareholders and directors maintaining bank accounts for paying expenses and investing funds and hiring employees id pincite based on these facts the court concluded that the cayman islands subsidiary both was organized for a business_purpose and in fact carried on substantive business activity thus it was not a sham corporation and was recognized for tax purposes id pincite in this case foreign sub was formed for the purpose of employing individuals who would perform services on behalf of u s sub at a lower cost than if u s sub had employed these persons directly the fact that foreign sub’s status as a foreign_corporation means that it is effectively exempt from any u s employment_tax liability associated with its employees who are u s citizens does not negate this business_purpose see hospital corporation t c pincite securing a tax_benefit is not by itself sufficient reason to disregard the corporate existence of an entity further foreign sub appears to have engaged in substantive business activity such as hiring employees and compensating them with funds from its own u s and foreign bank accounts accordingly we believe that foreign sub satisfies both the business_purpose and business activity tests established by moline properties and therefore its separate taxable existence must be recognized in this case whether income received by foreign sub from u s sub under the t subcontract constitutes foreign_base_company_services_income although we believe foreign sub should be recognized as a separate taxable entity its status as a foreign corporate entity does not mean that its activities lack u s tax consequences because it is performing services in connection with the contractual obligations of its u s parent foreign sub is subject_to the current taxation rules of sec_951 - collectively referred to as subpart_f determining whether foreign sub is a cfc subject_to the current taxation rules of subpart_f under subpart_f a united_states_shareholder of a foreign_corporation that is a controlled_foreign_corporation cfc for at least consecutive days during a taxable_year is required to currently include in its gross_income its pro_rata share of the cfc’s subpart_f_income for such taxable_year whether or not the united_states_shareholder receives a dividend distribution from the cfc sec_951 the term cfc is defined as any foreign_corporation of which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock of such foreign_corporation is owned within the meaning of sec_958 by united_states_shareholders on any day during the taxable_year of such foreign_corporation sec_957 the term united_states_shareholder is defined with respect to any foreign_corporation as a united_states_person who owns within the meaning of sec_958 percent or more of the total combined voting power of all classes of stock entitled to vote of such foreign_corporation sec_951 the term united_states_person is defined to include a domestic_corporation sec_957 cross-referencing the definition in sec_7701 u s sub is a domestic_corporation that appears to have been the sole shareholder of foreign sub a corporation organized under the laws of m since foreign sub’s formation in r during the years at issue therefore u s sub qualified as a united_states_shareholder and foreign sub qualified as a cfc to the extent that foreign sub received subpart_f_income during t and v u s sub will be required to report its pro_rata share of that income ie percent on its income_tax returns for those years determining whether foreign sub received subpart_f_income the term subpart_f_income includes foreign_base_company_services_income which is defined as income derived by a cfc in connection with the performance of technical managerial engineering architectural scientific skilled industrial commercial or like services for or on behalf of any related_person and that are performed outside the country under the laws of which the cfc is organized sec_954 thus in determining whether income received by foreign sub during the years at issue constituted foreign_base_company_services_income three requirements must be shown first foreign sub must have received its income in the form of compensation_for the performance of technical managerial engineering architectural scientific skilled industrial commercial or like services id second the services giving rise to the income must have been performed for or on behalf of a related_person as that term is defined in sec_954 id finally the services must have been performed outside the country under the laws of which foreign sub is created or organized id foreign sub clearly meets the first and third requirements for showing that any income it received for performing services under the t subcontract with u s sub constitutes foreign_base_company_services_income foreign sub received the income as compensation_for performing commercial cleaning and other maintenance services and the services were performed in fc and not in m the country in which foreign sub is organized moreover u s sub is a related_person with respect to foreign sub since it owns percent of and thus controls foreign sub see sec_954 the issue therefore is whether the services performed by foreign sub under the subcontract were performed for or on behalf of u s sub under sec_1_954-4 services which are performed for or on behalf of a related_person by the cfc include services performed in any of the following four situations the cfc receives compensation or any other substantial financial benefit from a related_person for performing the services the cfc performs services which a related_person is or has been obligated to perform the cfc’s performance of the services is a condition or a material term of the sale of property sold by a related_person the cfc receives substantial assistance from a related_party contributing to the performance of the services by the cfc with respect to the last situation the term substantial assistance is defined as including but is not limited to direction supervision services know-how financial assistance other than contributions to capital and equipment material or supplies sec_1_954-4 assistance in the form of direction supervision services and know-how is considered to be substantial only if it provides the cfc with skills that are a principal element in performing the services or the cost to the cfc of the assistance equal sec_50 percent or more of the total cost to the cfc of performing the services and directly assists the cfc in performing the services sec_1_954-4 and e foreign sub’s services under the t subcontract come within two and possibly three of these situations first foreign sub received compensation from u s sub for performing these services see sec_1_954-4 second u s sub was obligated to perform these services pursuant to its contract with the u s government see sec_1_954-4 see also sec_1_954-4 example finally it is possible that foreign sub may be treated as having received substantial assistance contributing to the performance of its services under the t subcontract if it is determined that individuals employed by persons related to foreign sub directly assisted it in performing its services and the assistance so furnished was a principal element in producing the income from the t subcontract sec_1_954-4 and e persons who meet these requirements may include for example employees of x or u s sub who supervised or otherwise controlled the activities of foreign sub’s employees accordingly income received by foreign sub in the year t and the year v under the t subcontract qualifies as foreign_base_company_services_income and thus must be reported by foreign sub’s sole u s shareholder u s sub on u s sub’s t and v income_tax returns whether any of the income received by foreign sub from u s sub under the t subcontract will be excluded from foreign sub’s subpart_f_income on account of it qualifying as u s source effectively_connected_income it is possible that some of foreign sub’s income qualifies as u s source effectively_connected_income if so such income is specifically excluded from categorization as subpart_f_income and will not be taxable to u s sub foreign sub’s u s shareholder sec_952 such income will be taxed instead to foreign sub on a net_basis at graduated rates sec_882 in general income derived from the performance of personal services is sourced according to where the services are performed thus income attributable to services performed in the united_states are characterized as u s source income and income attributable to services performed outside of the united_states are characterized as foreign_source_income sec_861 and sec_862 where income is attributable to services performed both inside and outside the united_states the source of the income is generally determined on the basis that most correctly reflects the proper source_of_income under the facts and circumstances of the case sec_1_861-4 for example the income may be apportioned between u s and foreign sources on the basis of the amount of time spent in each location it appears that most or all of foreign sub’s income is attributable to services performed by its employees and the dual employment employees at facility in fc and thus is foreign_source_income however to the extent that any of foreign sub’s income is attributable to services performed by its employees or those of u s sub or x acting on its behalf in the united_states such income will qualify as u s source income and may be effectively connected with a u s trade_or_business whether sec_482 requires a reallocation of income from foreign sub to u s sub if it is determined that the u s citizens who are performing the services required under the t subcontract are in substance employees of u s sub and not foreign sub sec_482 may require a reallocation of foreign sub’s income that is attributable to these persons to u s sub sec_482 gives the commissioner authority to reallocate income between taxpayers that are members of a controlled_group if such reallocation is necessary to clearly reflect the income of each member of such controlled_group in the present case u s sub owns all of foreign sub and thus both are members of the same controlled_group a reallocation will be required therefore if personnel hired by foreign sub to perform under the t subcontract are recharacterized as employees of u s sub and foreign sub received income as consideration for the performance of these services this is because foreign sub in order to carry out its obligations under the t subcontract will be deemed to have utilized u s sub’s employees thereby entitling u s sub to compensation_for the use of its resources by foreign sub the extent of any reallocation will depend upon the standards set forth in sec_1_482-1 setting forth standards for determining whether a controlled_transaction produces an arm’s length result in addition if a reallocation is required an appropriate correlative_adjustment reducing foreign sub’s income will be made in accordance with the rules set forth in sec_1_482-1 what legal theories are relevant in determining whether a united_states_corporation is liable for employment_tax with respect to united_states nationals performing services for a foreign_subsidiary existence of employment relationship fica_taxes are imposed on wages which is defined in sec_3121 as all remuneration for employment with certain specific exceptions employment is defined in sec_3121 as including in part any service of whatever nature performed outside the united_states by a citizen or resident_of_the_united_states as an employee for an american_employer sec_3121 defines an american_employer as including a corporation organized under the laws of the united_states or of any state a corporation that is organized under the laws of a foreign_country or territory would not be an american_employer services performed by a united_states citizen or resident outside the united_states for a foreign_corporation would not be subject_to fica_taxes unless the services are covered by a sec_3121 agreement executed by a united_states_corporation which provides social_security coverage with respect to services performed for an affiliate of the united_states_corporation recognized as equivalent to employment under a totalization_agreement or services performed in connection with an american ship or aircraft as described in sec_3121 the latter two exceptions to the general_rule do not apply in this case but information in the file does not disclose whether a sec_3121 agreement form_2032 has been filed by parent x or u s sub with respect to foreign sub for purposes of the remainder of this memorandum we will assume that no sec_3121 agreement has been filed although this should be verified therefore fica_taxes would not apply with respect to the services of the workers if the workers are employees of foreign sub futa taxes are imposed on wages which is defined in sec_3306 as all remuneration for employment with certain specific exceptions sec_3306 defines employment as including in part any service of whatever nature performed outside the united_states by a citizen_of_the_united_states as an employee of an american_employer an american_employer is defined in sec_3306 as including a corporation organized under the laws of the united_states or of any state thus services by a united_states citizen for a foreign_corporation would not be included within the definition of employment except for certain services in connection with an american ship or aircraft as provided for in sec_3306 a ii therefore the taxpayer would not owe futa taxes with respect to the services of the workers if the workers are employees of foreign sub in this case the taxpayer is not disputing that these workers are employees the only dispute is over which entity is the employer the determination of the identity of an employer is based on an application of the common_law rules that are also used to determine whether an employer-employee relationship exists sec_31_3121_d_-1 and sec_31_3306_i_-1 of the regulations provides that an individual is an employee if under the usual common_law rules the relationship between the worker and the person for whom the services are performed is the legal relationship of employer and employee generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the business actually direct or control the manner in which the services are performed it is sufficient if the business has the right to do so to determine whether the control test is satisfied in a particular case the facts and circumstances must be examined see weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir professional and executive leasing inc v commissioner 864_f2d_751 9th cir 503_f2d_423 2d cir 64_tc_974 kenney v commissioner tcmemo_1995_431 courts have relied on certain primary categories of evidence to determine whether a business has the right to control and direct a worker performing services to the extent necessary to create an employer-employee relationship these categories include factors that relate to behavioral control financial control and the relationship of the parties the category of behavioral control involves facts which illustrate whether there is a right to direct and control how the worker performs the specific tasks for which he or she is engaged it involves a review of any instructions and training provided by the taxpayer to its workers the weight of instructions in any case depends on the degree to which instructions apply to how the job gets done rather than to the end result the element of financial control involves facts which illustrate whether there is a right to direct and control how the business aspects of the worker’s activities are conducted the analysis under this element involves five sub-elements a whether the worker has made a significant investment in his work this factor primarily relates to whether an individual is an independent_contractor or an employee and would not be very helpful in determining the identity of an employer because the status of these workers as employees is not in dispute we believe this factor is of limited utility b whether the worker incurs unreimbursed expenses this factor is also of limited utility in determining the identity of an employer issue because the workers are acknowledged to be employees we believe that this factor would be of limited usefulness in this case c whether the worker may provide his services to others we think that this factor is not relevant in this case because its presence would indicate an independent_contractor status which is not at issue here d the method of payment to the worker the method of payment to the workers can be important in determining the identity of the employer taxpayer argues that in this instance this factor demonstrates that the workers are employees of foreign sub because payments were made by foreign sub in fc to the worker and foreign sub ultimately bears the cost of all payments to the workers however payments were also made to the workers by x in u s dollars by direct deposit into their u s bank accounts however it is possible for an individual to be a common_law_employee of a subsidiary although paid_by a parent see revrul_69_316 1969_1_cb_263 and the analysis of group in its determination of what entity is the common_law employer it should be noted that certain other conclusions in revrul_69_316 do not reflect current law e the worker’s opportunity to control his own profits and losses this last factor does not appear to us to be relevant in this case it more properly arises in the context of employee-vs -independent contractor matters the element of relationship of the parties deals with facts which illustrate how the parties perceive their relationship here there is no question that the parties intended to form an employer-employee relationship the issue however is who was intended to be the employer of these individuals at facility employment agreements were executed in this case we would note that the contractual designation of the worker is very significant in close cases see 353_f2d_216 ct_cl however a contractual designation in and of itself is not sufficient evidence for determining worker status thus adequate weight should be given to relevant contracts between the worker and the firms although this factor is not decisive an additional fact relating to the relationship of the parties includes which entity provides employee_benefits and who is eligible for such benefits this factor can be important in identity of employer cases because it shows an intent to compensate for service by the entity providing benefits also relevant is who is responsible for discharge and termination of the employee this requires an analysis of who employed the management employees who are empowered to terminate the employment of the workers a factor that can be important in identity of employer analyses is looking at the services performed by the worker and the extent to which those services are a key aspect of the regular business of the company this could involve an analysis of the business activities of the corporations and a determination of which corporation the worker is primarily performing services for the above facts and circumstances should be considered in their totality to determine the identity of the employer under the common_law rules liability for payment of employment_taxes in determining which entity is the employer of an employee it is necessary to distinguish between the employer under the common_law rules and the employer for purposes of the liability for payment of federal employment_taxes the employer for whom the services are performed ie the employer under the common_law rules would be relevant in determining whether services are included within the definition of employment and wages for purposes of the fica and the futa and whether the payments are wages for federal_income_tax withholding purposes only if it is determined that payments are wages does it become necessary to determine which entity is the employer liable for the payment of the employment_taxes sec_3401 provides that for purposes of federal_income_tax withholding the term employer means the person for whom an individual performs or performed any service of whatever nature as the employee of such person except that - if the person for whom the individual performs or performed the services does not have control of the payment of the wages for such services the term employer except for purposes of subsection a means the person having control of the payment of such wages and in the case of a person paying wages on behalf of a nonresident_alien_individual foreign_partnership or foreign_corporation not engaged in trade_or_business_within_the_united_states the term employer except for purposes of subsection a means such person neither the fica nor the futa contains a definition of employer similar to the definition contained in sec_3401 of the code relating to income_tax_withholding however 419_us_43 1975_1_cb_329 holds that a person who is an employer under sec_3401 of the code relating to income_tax_withholding is also an employer for purposes of fica withholding under sec_3102 otte involved a trustee in bankruptcy who was an employer under sec_3401 by virtue of having control_over the payment of wages owed by the bankrupt the court stated the fact that the fica withholding provisions of the code do not define employer is of no significance for that term is not to be given a narrower construction for fica withholding than for income_tax_withholding u s pincite c b pincite the otte decision has been extended to provide that the person having control of the payment of wages is also an employer for purposes of sec_3111 of the code which imposes a fica excise_tax on employers and for purposes of sec_3301 which imposes the futa_tax on employers provided the person meets the requirements of sec_3306 a a or a in re armadillo corp 410_fsupp_407 d col aff'd 561_f2d_1382 10th cir holds that the otte rule applies equally to the employer's fica tax and to futa in re laub baking co 642_f2d_196 6th cir and sta of baltimore --ila container royalty fund v united 621_fsupp_1567 d md aff'd 804_f2d_296 4th cir reached similar conclusions in our view the otte decision does not extend beyond the duties and liabilities in connection with the payment of the taxes under sec_3102 and the deduction of those taxes under that section and of the code for example it has no effect in determining whether remuneration is wages under sec_3121 and sec_3306 and whether services are employment under sec_3121 and sec_3306 as a result of otte when the person for whom an individual performs services as an employee is not the person having control of the payment of wages the person having control of the payment is liable for the taxes under sec_3102 sec_3111 and sec_3301 of the code and has the duty_of filing appropriate returns however third party payors of sickness and accident disability are liable for employment_taxes only as provided in sec_3121 in situations in which a third party other than the common_law employer has control of the payment of wages that third party is referred to as a sec_3401 employer the regulations under sec_3401 relating to the definition of employer interpret the phrase in control of the payment of wages as referring to legal control these regulations clearly contemplate that in control of the payment of wages means more than simply making the actual payment of wages see sec_31_3401_d_-1 of the regulations for example with respect to supplemental_unemployment_compensation_benefits the regulations provide that if the person making such payment is acting solely as agent for another person the term employer shall mean such other person and not the person actually making the payment see sec_31_3401_d_-1 furthermore sec_31_3401_d_-1 provides that the special definition of the term employer contained in sec_31_3401_d_-1 f and g are designed solely to meet special or unusual situations the regulations further provide that these special definitions are not intended as a departure from the basic purpose of the regulations to centralize in the employer the responsibility for withholding returning and paying the tax and furnishing the forms w-2 status as a sec_3401 employer requires that the common_law employer not have control of the payment of wages and that another party third party does have the control the issue of whether a third party is the employer depends on the facts and circumstances of the particular case some of the factors that the courts have examined to determine whether a third party is in control of the payment of wages are which entity supplies the money for the payroll who makes up the payroll who determines the employees to be included therein and who determines the amounts they are to be paid see 209_f2d_908 9th cir 340_f2d_337 ct_cl 212_f2d_488 5th cir in general motors corp v united_states no 89-cv-73046-dt e d mich date the general motors corp gm entered into a contract with an overseas company united technical services gmbh uts to obtain additional design engineers to supplement its american workers according to gm the uts workers were highly trained design engineers who worked with minimal supervision uts provided its own supervisors who performed a function similar to that of a personnel department head uts workers kept their own records on uts timesheets and gm only reviewed timesheets to verify the hours timesheets which had been approved by gm were then returned to the uts supervisor who sent them to uts representatives uts representatives then billed gm for the services provided by uts workers uts paid the wages and benefits of the uts workers gm claimed it never treated the uts workers as employees and did not know the amount of their wages it did not provide fringe_benefits to the workers gm claimed it maintained no personnel files on the workers gm was not involved in interviewing the uts workers or dealing with their applications for employment gm only reviewed resumes to see if the individuals to be supplied had proper qualifications according to gm it had no direct control_over uts workers except to the extent necessary to insure conformity with gm standards the status of the workers as employees was not at issue the service attempted to collect unpaid employment_taxes with respect to the workers from gm the court in general motors held that only the person in control of the payment of wages uts in that case was liable for the employment_taxes the court interpreted otte as providing that the responsibility for withholding employment_taxes is directed toward the person who pays the workers and not the person who has control_over the workers’ duties the court concluded that regardless of whether gm or uts ultimately controlled each particular uts designer while on the job this court concludes that uts was responsible for paying the wages of its own designers although sec_3401 has been applied to fica and futa through the otte line of cases we are unaware of a specific case applying sec_3401 to the fica and futa in any event a case applying sec_3401 to fica and futa would have limited utility in this case because a determination that a person is paying wages in behalf of a foreign_corporation would presumably be based on a determination that the workers are employees of a foreign_corporation if the workers are employees of foreign sub the services are not employment for fica and futa purposes as noted above it is our view that the otte case and cases applying it to fica and futa do not affect determinations whether workers are employees and whether workers’ services are employment under sec_3121 or sec_3306 and whether payments are wages under sec_3121 or sec_3306 b accordingly the determination of which entity is the employer under the common_law rules is critical in determining whether the services performed by the workers are employment for purposes of the fica and futa and thus whether the remuneration they receive is wages for fica and futa purposes as noted above if the united_states citizens or residents performing services outside the united_states are common_law employees of a united_states employer ie x or u s sub their services constitute employment for purposes of the fica further if the united_states citizens performing services outside the united_states are common_law employees of a united_states employer ie x or u s sub their services constitute employment for purposes of the futa generally the common_law employer would be liable for fica and futa taxes unless a third party is the employer under sec_3401 if the workers are employees of a foreign_corporation ie foreign sub and are performing services outside the united_states their services would not be employment for purposes of the fica unless a sec_3121 agreement or a totalization_agreement provided that their services were employment also if the workers are employees of a foreign_corporation ie foreign sub and are performing services outside the united_states their services would not be employment for purposes of the futa application of sec_530 of the revenue act of if it is established that the workers are employees of foreign sub neither fica_taxes nor futa taxes will apply with respect to the workers’ services performed outside the united_states thus the question of relief under sec_530 of the revenue act of as amended would not be an issue however if the workers are common_law employees of u s sub or x then the issue of sec_530 relief could be raised sec_530 provides businesses with relief from federal employment_tax liability if certain requirements are met the taxpayer must have not treated an individual as an employee for the period and must have filed all federal tax returns including information returns on a basis consistent with treating the individual as not being an employee in addition the taxpayer must have a reasonable basis for not treating the individual as an employee however sec_530 imposes a consistency_requirement under which sec_530 relief is not available if the taxpayer or a predecessor has treated any individual holding a substantially_similar position as an employee for employment_tax purposes after date it is unlikely that relief under sec_530 would apply if the workers are determined to be employees of u s sub u s sub treated these workers as employees before the workers were treated as employees of foreign sub also u s sub continued to treat the dual employment employees as employees and to file forms w-2 with respect to those workers therefore it does not appear that u s sub would satisfy the consistency_requirement of sec_530 case development hazards and other considerations if you have any questions call the branch telephone number
